Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's reply of 06/24/21 has been entered. 
Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, 18-23 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	
Paragraph 002 of the specification has been amended to update the application numbers for the related applications as follows:
[0002] This application is related to U.S. Patent Application No. [[ ____ ]] 16/263,860 titled "Slide Grid Snapping For Presentation Slides In A Cloud Collaboration Platform," filed herewith (Attorney Docket No. 3462.1920002) and U.S. Patent Application No. [[ ____ ]] 16/263,851 titled "Insights Panel For Presentation Slides In A Cloud Collaboration Platform," filed herewith (Attorney Docket No. 3462.1920003), both of which are herein incorporated by reference in their entireties. 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to 35 USC 101, the claims pass step 1 of the eligibility analysis.  At step 2A, the examiner notes that the claims do no recite an abstract idea. The claims are considered to be eligible and no further analysis is required. The subject matter being claimed is not directed to a math equation, is not reciting a mental process, and does not recite a certain method of organizing human activity per the guidance from the 2019 PEG and the 2019 October update to the PEG.  
With respect to the cited prior art of record, the prior art does not teach or suggest the claimed invention in total, specifically not disclosing the following limitations in combination with the other elements of the claim:
providing, by the cloud collaboration platform, a link creation interface; 
receiving, by the cloud collaboration platform, a reader-link-creation selection via the link creation interface; 
in response to the reader-link-creation selection, creating, by the cloud collaboration platform, a reader link to the reader mode; and 
initializing, by the cloud collaboration platform, the reader mode upon reception of an engagement with the reader link

The closest prior art is considered to be Penner (20140053071) in view of NPL reference “Google Drive collaboration, it’s a document party!” in view of Chan et al. (20140047022).
Penner discloses a computerized system and method for displaying slides for a presentation and allowing a user to add comment(s) to slides, see paragraph 004. The system includes a reading mode and an editor mode.  The claimed reader mode is disclosed in paragraph 026 and is shown in figure 1. The reader mode displays the 
Penner does not disclose that the comment is associated with a particular element of the visual elements of the slides and that the display of the comment is done in association with the particular element; however, these elements were considered to be obvious in view of NPL article “Google Drive collaboration, it’s a document party!" and Chan. 
The NPL article “Google Drive collaboration, it’s a document party!" discloses that Google Drive allows users to add comments to presentation slides. Disclosed is that slides can be created, shared, and edited, see page 1. Page 3 teaches that a user can add a comment to a slide by placing a cursor over the text of the slide and by clicking on a Comments button. Disclosed is that the location where the user wants to add the comment is noted by the cursor location.
Chan teaches a system for sharing of presentations and teaches that users are allowed to add comments to a presentation during a collaborative session, see paragraph 021. In paragraph 024 Chan discloses that users can add comments using text. Figures 2 and 3 show that the user comments are presented and displayed 
However, the cited prior art of record does not teach or suggest the below claim language in combination with the other recited elements of the claim such that the claimed invention would be considered obvious to one of ordinary skill in the art:
 providing, by the cloud collaboration platform, a link creation interface; 
receiving, by the cloud collaboration platform, a reader-link-creation selection via the link creation interface; 
in response to the reader-link-creation selection, creating, by the cloud collaboration platform, a reader link to the reader mode; and 
initializing, by the cloud collaboration platform, the reader mode upon reception of an engagement with the reader link

Absent engaging in impermissible hindsight to try to reconstruct the claimed invention, nothing teaches or suggests a modification to Penner in view of the NPL reference and in view of Chan that would arrive at the claimed invention in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS W RUHL/Primary Examiner, Art Unit 3687